                        Case 3:19-cv-00571-WWE Document 1 Filed 04/16/19 Page 1 of 6




                                             UNITED STATES DISTRICT COURT
                                                DISTRICT OF CONNECTICUT
                      ________________________________________

                      TRUSTEES OF THE NEW ENGLAND             :
                      CARPENTERS HEALTH BENEFITS FUND,        :
                      TRUSTEES OF THE NEW ENGLAND             :
                      CARPENTERS PENSION FUND and             :
                      TRUSTEES OF THE SOUTHERN NEW ENGLAND:
                      CARPENTERS ANNUITY FUND                 :
                                                              :
                                  Plaintiffs                  :                   Civil Action No.
                                                              :
                      V.                                      :                   Date: April
                                                                                        April 16,
                                                                                              16, 2019
                                                              :
                      URBAN CONTRACTORS OF CT, LLC            :
                      ELMAR SHAKIR                            :
                                                              :
                                  Defendants                  :
                      _______________________________________

                                                                COMPLAINT

                             Plaintiffs, by their attorneys, Gould Killian LLP, complaining of the Defendants, allege as

                      follows:
                                                                  PARTIES

                             1.
                             1.     Plaintiffs are the duly appointed Trustees of the New England Carpenters

                      Pension Fund, the New England Carpenters Health Benefits Fund, and the Southern New

                      England Carpenters Annuity Fund (collectively referred to herein as "Funds").
 Gould Killian LLP
280 Trumbull Street
                             2.
                             2.     The Funds are "employee benefit plans" within the meaning of Section 3(3) of
     21st Floor
Hartford CT 06103                                                                        “ERISA”), 29 U.S.C.
                      The Employment Retirement Income Security Act of 1974 (hereinafter "ERISA"),
  (860) 278-1270
Fax (860) 244-9290
  Juris No. 24240     §1002(3), and are "multiemployer plans" within the meaning of Section 3(37) of ERISA, 29

                      U.S.C. §1002(37).
                        Case 3:19-cv-00571-WWE Document 1 Filed 04/16/19 Page 2 of 6




                             3.      The defendant, URBAN CONTRACTORS OFCT,
                                                          CONTRACTORS OF CT,LLC
                                                                             LLC(hereinafter
                                                                                 (hereinafter"Urban")
                                                                                              "Urban") is a

                      Connecticut limited liability
                                          liability company
                                                    company maintaining
                                                            maintaining offices
                                                                        officesand
                                                                                and conducting
                                                                                    conductingbusiness
                                                                                               businessat
                                                                                                        at3080
                                                                                                          3080 Main

                                                     Urbanisisan
                      Street, Hartford, Connecticut. Urban     an"employer
                                                                  “employerin
                                                                            in an
                                                                               anindustry
                                                                                  industry affecting
                                                                                           affecting commerce"
                                                                                                     commerce”

                      pursuant
                      pursuantto
                               toERISA,
                                  ERISA,29
                                         29U.S.C.
                                           U.S.C. §1002(5),
                                                  §1002(5), (9),
                                                            (9), (11), (12) and (14).

                             4.      The defendant, ELMAR
                                                    ELMAR SHAKIR
                                                          SHAKIRis
                                                                 is an
                                                                    an individual
                                                                        individual who resides
                                                                                       resides at 410 River Street,

                      Windsor, Connecticut. Mr. Shakir
                               Connecticut. Mr. Shakir is
                                                       is the owner and Sole Member of
                                                                                    of Urban, and makes
                                                                                                  makes all
                                                                                                        all final

                      decisions over
                      decisions over payments
                                     payments made
                                              made by
                                                   by the
                                                      the company. Upon information
                                                          company. Upon  information and belief, Mr. Shakir

                      controls every aspect of the business.
                      controls

                                                        JURISDICTION AND VENUE

                             5.      This is an action brought
                                                       brought by
                                                               by the
                                                                   the trustees
                                                                        trustees of
                                                                                 of the
                                                                                     the New
                                                                                         New England Carpenters Pension

                      Fund, the New England Carpenters Health Benefits Fund, and the Southern New England

                      Carpenters Annuity
                                 Annuity Fund (collectively referred to herein as "Funds") to enforce the terms of the

                                    provisions of
                      Funds and the provisions of Section
                                                  Section 515
                                                          515 of the Employee Retirement Income Security Act of

                      1974, as amended ("ERISA"), 29 U.S.C.
                                                     U.S.C. §1145.
                                                            §1145.This
                                                                   Thisaction
                                                                        actionarises
                                                                               arisesunder
                                                                                      underthe
                                                                                            the laws
                                                                                                 laws of
                                                                                                      of the
                                                                                                         the United

                      States, specifically
                              specificallySection
                                           Section502(a)(3)
                                                   502(a)(3)of
                                                             ofERISA,
                                                                ERISA,29
                                                                       29U.S.C.
                                                                         U.S.C. §1132(a)(3).  Pursuant to
                                                                                §1132(a)(3). Pursuant   to Section
                                                                                                           Section

                      502(e)(1) of
                      502(e)(1) of ERISA,
                                   ERISA,29
                                          29U.S.C.
                                             U.S.C.§1132(e)(1),
                                                    §1132(e)(1),  jurisdictionisistherefore
                                                                jurisdiction       thereforeconferred
                                                                                             conferred on
                                                                                                       on this
                                                                                                           this Court.
                                                                                                                Court.

                             6.      The Pension Fund is
                                                      is created, maintained
                                                                  maintained and regulated
                                                                                 regulated by the terms of a certain
 Gould Killian LLP
280 Trumbull Street
                      Declaration of Trust
                                     Trust originally
                                           originallydated
                                                      datedFebruary
                                                           February25,
                                                                    25, 1968,    amended, which
                                                                        1968, as amended, which Declaration of Trust
     21st Floor
Hartford CT 06103     is presently
                         presently in
                                    in effect. The Annuity
                                       effect. The Annuity Fund is created, maintained and regulated by the terms of a
  (860) 278-1270
Fax (860) 244-9290
  Juris No. 24240                                  originally dated
                      certain Declaration of Trust originally dated April
                                                                    April 1,
                                                                          1, 1979, which
                                                                                   which Declaration of
                                                                                                     of Trust is presently

                      in effect. The
                                 TheHealth
                                     HealthFund
                                            Fundisis created,
                                                     created,maintained
                                                              maintained and
                                                                         and regulated
                                                                              regulated by
                                                                                        by the
                                                                                           the terms
                                                                                               terms of a certain

                      Declaration of Trust dated September 1,
                                                           1, 1969,
                                                              1969,which
                                                                    which Declaration
                                                                          Declaration is
                                                                                       is presently
                                                                                          presently in effect.
                        Case 3:19-cv-00571-WWE Document 1 Filed 04/16/19 Page 3 of 6




                             7.
                             7.      The Connecticut operations
                                                     operations of
                                                                of the
                                                                   the Funds
                                                                       Funds are
                                                                             are administered
                                                                                 administered in
                                                                                               inConnecticut.
                                                                                                 Connecticut. The

                      defendant is located in Connecticut,
                                              Connecticut, and
                                                           and the
                                                               the breach
                                                                   breach occurred
                                                                          occurred in
                                                                                    in Connecticut.
                                                                                       Connecticut. Venue is

                      conferred on this Court pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2), which

                      provides:

                             (2)     Where an action under this title is brought in a district court of the United States,

                      it may be brought in the district where the plan is administered, where the breach took place, or

                      where a defendant resides or may be found, and process may be served in any other district

                      where a defendant resides or may be found.

                             8.
                             8.      Urban performs contracting or subcontracting work in the carpentry industry in

                      the State of Connecticut and employs or has employed members of the United Brotherhood of

                      Carpenters and Joiners of America and its affiliated local unions ("Union"), or nonmembers

                      working in covered employment.

                                                             CAUSE OF ACTION

                                – Breach
                      COUNT ONE — Breachof
                                         ofCollective
                                           CollectiveBargaining
                                                      Bargaining Agreement
                                                                 Agreement and
                                                                           and Failure
                                                                               Failure to make benefit

                      contributions pursuant to ERISA

                             9.
                             9.      Urban, acting by and through its authorized agent or officer, executed a collective

                      bargaining agreement ("Agreement") with the New England Regional Council of Carpenters.
 Gould Killian LLP
280 Trumbull Street
                             10.
                             10.     Pursuant to the Agreement, Urban agreed to make certain payments to the
     21st Floor
Hartford CT 06103     Funds maintained on behalf of employees performing carpentry work in covered employment.
  (860) 278-1270
Fax (860) 244-9290
  Juris No. 24240            11.
                             11.     Urban agreed to be bound by the foregoing document and to make certain

                      contributions to the Funds.

                             12.
                             12.     Under the terms of said contract and of the Declarations of Trust adopted by the

                      Boards of Trustees of the Funds, Urban is also liable for a reasonable rate of interest on said
                        Case 3:19-cv-00571-WWE Document 1 Filed 04/16/19 Page 4 of 6




                      delinquent contributions until paid, plus all costs of collection, including audit fees, attorney's

                      fees and liquidated damages in the amount of twenty (20%) percent of the delinquent

                      contributions.

                             13.
                             13.       Pursuant to
                                       Pursuant to an
                                                   an audit
                                                      audit of
                                                            of Urban's
                                                               Urban’s payroll
                                                                       payroll records,
                                                                               records, itit is
                                                                                             is delinquent to the Funds in

                      the amount of $26,272.95 for the time period January 1, 2015 through August 19, 2018.

                             14.
                             14.       Based upon reports of hours worked in covered employment submitted by Urban,

                      an additional $80,026.07 is due for December 24, 2018 through March 10, 2019.

                             15.
                             15.       As long as Urban continues to employ workers performing covered employment,

                      the delinquency owed to the Funds will increase during the pendency of this action.

                             16.
                             16.       Due demand for the foregoing amount has been made upon Urban by counsel

                      for the Funds, but to date the foregoing contributions, interest and liquidated damages due and

                      owing to the Funds have not been paid.

                             17.
                             17.       As a result of Urban's failure to meet its obligations under the terms of the

                      collective bargaining agreement, Plaintiffs have been required to employ counsel in order to

                      enforce such obligations. Plaintiffs
                                                Plaintiffs have
                                                           have brought
                                                                brought this
                                                                        this action
                                                                             action in faithful performance of the

                      fiduciary duties imposed upon them under Section 404(a)(1) of ERISA, 29 U.S.C. §1104(a)(1).

                      Plaintiffs have been, and are, incurring attorney's fees as a direct result of Urban’s
                                                                                                     Urban's failure to
 Gould Killian LLP
280 Trumbull Street
                      make contributions in accordance with the terms and conditions of the pertinent collective
     21st Floor
Hartford CT 06103     bargaining agreement.
  (860) 278-1270
Fax (860) 244-9290
  Juris No. 24240     COUNT TWO – Pierce
                            TWO — Pierce the
                                          the corporate
                                              corporate veil

                             18.
                             18.       The plaintiffs reallege paragraphs nine through seventeen of Count One above

                      as if more fully set forth herein as paragraph eighteen through twenty-six of this Count Two.
                        Case 3:19-cv-00571-WWE Document 1 Filed 04/16/19 Page 5 of 6




                             27.       At all times relevant hereto, the defendant, Elmar Shakir, was the owner and sole

                      member of Urban.

                             28.            information and
                                       Upon information and belief,
                                                            belief, at all times
                                                                           times relevant
                                                                                 relevant hereto,
                                                                                          hereto, the defendant, Urban

                              mere instrumentality
                      was the mere  instrumentality of Elmar Shakir, in that Mr. Shakir exercised complete control and

                      domination of the finances, policies
                                                  policies and business practices of
                                                                                  of Urban, which control
                                                                                                  control he exercised

                                     payment of
                      to prevent the payment of contributions
                                                contributions justly owed to the funds.

                      COUNT THREE – Breach
                            THREE — Breach of
                                           of Fiduciary
                                              Fiduciary duty

                             29.       The plaintiffs
                                           plaintiffs reallege
                                                      reallege paragraphs nine through
                                                                               through nineteen
                                                                                       nineteen of
                                                                                                of Count
                                                                                                   Count One
                                                                                                         One above as

                      if more fully
                              fully set forth
                                        forth herein
                                              herein as paragraph twenty-nine through thirty-seven of this Count Two.

                             38.       The delinquent
                                           delinquent contributions
                                                      contributions owed
                                                                    owed to
                                                                         to the
                                                                            the Funds are Trust assets pursuant to the

                      Declarations of Trust referred to above.

                             39.             Shakir exercised
                                       Elmar Shakir exercised discretionary
                                                              discretionary authority
                                                                            authority or
                                                                                      or discretionary control over the

                      management or disposition
                      management or disposition of
                                                of Fund assets, in that he controlled
                                                                           controlled the payment or nonpayment of

                          benefit contributions.
                      the benefit contributions.

                             40.       Elmar Shakir controlled how the funds
                                                                       funds paid
                                                                             paid to
                                                                                  to the
                                                                                      the company
                                                                                          company were
                                                                                                  were used, and used

                      Trust assets for purposes other than payment
                                                           payment of
                                                                   of benefit
                                                                      benefit contributions.
                                                                              contributions.

                             41.       Elmar Shakir is
                                                    is aa fiduciary
                                                          fiduciaryunder
                                                                    underERISA,
                                                                          ERISA,29 U.S.C.A. §1002(21)(A).
                                                                                 29U.S.C.A. §1002(21)(A).
 Gould Killian LLP
280 Trumbull Street          42.             Shakir is
                                       Elmar Shakir  is personally
                                                        personally liable
                                                                    liable for
                                                                            for the
                                                                                the delinquent
                                                                                    delinquent contributions
                                                                                               contributions pursuant to
     21st Floor
Hartford CT 06103     ERISA §29 U.S.C.A. 1109(a).
  (860) 278-1270
Fax (860) 244-9290
  Juris No. 24240            WHEREFORE,Plaintiffs
                             WHEREFORE, Plaintiffsdemand
                                                  demandjudgment
                                                         judgment against
                                                                  against the
                                                                           the Defendants
                                                                               Defendants as
                                                                                          as follows:
                                                                                              follows:

                             1.        For aa money
                                              money judgment
                                                     judgment consisting
                                                              consisting of
                                                                         of the
                                                                            the following:
                                                                                 following:

                                           Forunpaid
                                       a. For  unpaid contributions
                                                      contributions due
                                                                    due in
                                                                         in the
                                                                             the amount
                                                                                 amountof
                                                                                        of$106,299.02
                                                                                           $106,299.02 (ERISA Section

                      502(g)(2)(A));
                        Case 3:19-cv-00571-WWE Document 1 Filed 04/16/19 Page 6 of 6




                                     b.              assessed on
                                     b. For interest assessed on the
                                                                 the delinquent
                                                                     delinquent contributions
                                                                                contributions calculated from the date

                      due through the date of judgement at the rate of 12
                                                                       12 percent
                                                                          percent per
                                                                                  per annum
                                                                                      annum pursuant
                                                                                            pursuant to contract and

                      ERISA Section 502(g)(2)(B));

                                     c. For liquidated damages assessed
                                     c.                        assessed on
                                                                        on the
                                                                            the delinquent
                                                                                delinquent contributions
                                                                                           contributions at the rate

                      of 20 percent pursuant
                                    pursuant to
                                             to contract
                                                contractand
                                                         andERISA
                                                            ERISA Section
                                                                  Section 502(g)(2)(C);
                                                                          502(g)(2)(C);

                             2.          reasonable attorneys'
                                     For reasonable attorneys' fees
                                                               fees and
                                                                    and costs
                                                                        costs of
                                                                              of this case pursuant
                                                                                           pursuant to contract and

                      ERISA Section 503(g)(2)(D);

                             3.      That the Defendants
                                              Defendants be
                                                         beordered
                                                            orderedto
                                                                    tocomply
                                                                       complywith
                                                                             with its
                                                                                   its obligations
                                                                                       obligations to report and to

                      contribute to the Funds during the pendency
                                                         pendency of
                                                                  of this
                                                                     this action;

                             4.      That the Defendants
                                              Defendants be
                                                         be ordered
                                                            orderedto
                                                                    tocomply
                                                                      comply with
                                                                             with its
                                                                                   its obligations to allow a Field

                      Audit of payroll records by the Funds during the pendency
                                                                       pendency of
                                                                                of this
                                                                                   this action;

                             5.      Such other legal or equitable relief as this
                                                                             this Court deems
                                                                                        deems appropriate,
                                                                                              appropriate, including
                                                                                                            including

                                       contributions and/or
                      judgment for any contributions and/or interest
                                                            interest thereon that may accrue subsequent
                                                                                             subsequent to
                                                                                                        to the
                                                                                                           the filing
                                                                                                               filing

                      of this complaint,
                              complaint, as
                                         as well
                                            well as
                                                 as any resulting
                                                        resulting penalties
                                                                  penalties thereon
                                                                            thereon pursuant
                                                                                    pursuant to
                                                                                              to ERISA.
                                                                                                 ERISA.
                                                            th
                            at Hartford,
                      Dated at Hartford, Connecticut
                                         Connecticut this
                                                     this 16
                                                          16th        April, 2019.
                                                               day of April, 2019.

                                                                           PLAINTIFFS

                                                                           By /s/Nancy Gould
                                                                           Nancy Gould
 Gould Killian LLP
280 Trumbull Street
                                                                           Fed. Bar No. CT 10567
     21st Floor                                                            Gould Killian LLP
Hartford CT 06103                                                          280 Trumbull
                                                                           280 Trumbull Street, 21st floor
                                                                                                     floor
  (860) 278-1270                                                           Hartford, CT
                                                                           Hartford, CT 06103
                                                                                         06103
Fax (860) 244-9290
  Juris No. 24240                                                          Phone: (860)278-1270
                                                                           Phone:  (860)278-1270
                                                                           Fax: (860)244-9290
                                                                           Email: ngould@gouldkillian.com
